OMB APPROVAL OMB Number: 3235-0060 Expires: February 28, 2013 Estimated average burden hours per response 5.0 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 9, 2010 AROTECH CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-23336 95-4302784 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1229 Oak Valley Drive, Ann Arbor, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (800) 281-0356 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SEC 873 (03/10) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Item 5.07 Submission of Matters to a Vote of Security Holders. OnAugust 9, 2010, at the Annual Meeting of Stockholders of Arotech Corporation (the “Registrant”), the stockholders of the Registrant voted on the following proposals with the following results: 1. Expanding the size of the Board to eight, fixing the number of Class III directors at two, and fixing the number of Class II directors at three: Votes For Votes Against Abstentions Shares Not Voting 0 2. Election of Directors: Votes For Votes Withheld Abstentions Shares Not Voting Edward J. Borey (Class III) 0 0 Elliot Sloyer (Class III) 0 0 Arthur S. Leibowitz (Class II) 0 0 (Directors whose terms of office continued after the meeting were Robert S. Ehrlich, Steven Esses, Dr. Jay M. Eastman, Prof. Seymour Jones, and Michael Marrus) 3. Ratifying the appointment of BDO Seidman LLP as the Company’s independent accountants for the fiscal year ending December 31, 2010: Votes For Votes Against Abstentions Shares Not Voting 0 Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:August 9, 2010 AROTECH CORPORATION (Registrant) /s/ Robert S. Ehrlich Name: Robert S. Ehrlich Title: Chairman and CEO 2
